Title: To Benjamin Franklin from the Comte de Sarsfield, 14 March 1783
From: Sarsfield, Guy-Claude, comte de
To: Franklin, Benjamin


Vendredi 14 mars 1783
Mr De Sarsfield a lhonneur de faire bien des Complimens a Monsieur franklin Et le prie d’avoir la bonté de luy envoyer la lettre de recommandation qu’il a eu celle de lui promettre En faveur De lady Juliana Penn dont un des fils va passer En pensilvanie.
 
Addressed: hotel de sarsfield} a Monsieur / Monsieur franklin ministre / plenipotentiaire des Etats / unis d’Amerique / A Passy.
